Mr. Justice Shepard
delivered the opinion of the Court:
This is an action by Caleb Snashall, the husband of Eme-line Snashall, to recover compensation for expenses, etc., incurred on account of the injuries received by his said wife from being thrown from the platform of one of appellant’s cars. It is a companion case to the joint action of the said husband and wife, also on appeal to this court, and numbered 255 on the docket, and was submitted on the briefs and arguments therein. The cases differ only as regards the measure of damages, about which no question is raised; in all other respects they are identical.
For the reasons given in the opinion in No. 255» [ante, p. 420] the judgment in this cause below must be affirmed, with costs to the appellee ; and it is so ordered.